MEMORANDUM *
Plaintiff-appellant Watec America Corporation (“Watec America”) appeals the district court’s dismissal of its complaint. Defendant-appellee Myers Dawes Andras and Sherman LLP (“Myers Dawes”) cross-appeals the district court’s denial of its motion for Rule 11 sanctions. We have jurisdiction under 28 U.S.C. § 1291. We affirm.
The district court did not abuse its discretion in judicially estopping Watec America from pursuing its former lawyers for malpractice. See Hamilton v. State Farm & Cas. Co., 270 F.3d 778, 782 (9th Cir.2001) (Judicial estoppel may be invoked “because of general considerations of the orderly administration of justice and regard for the dignity of judicial proceedings, and to protect against a litigant playing fast and loose with the courts.”) (quotation marks and alterations omitted).
Nor did the district court abuse its discretion in denying Myers Dawes’ motion for Rule 11 sanctions. See Fed.R.Civ.P. 11. Watec America’s complaint was not frivolous when filed.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided *537by 9th Cir. R. 36-3.